NO, IO*M-00030-CR'
      IN TW£ COaRT Of CRIMINAL APPEALS
                            /iUSTJA, TEXAS
   DARRYL OEVWME WILLIA/DS § FKOW /«. MOJWog^a
                ^                       57KML causemmfu^i
   THE SWTC 0F 7£X/IS                   §mEMM COMTYjTEXAS
   FIRST mUOH FOR EXIFHTW OF Jim TO FILE
               PETITION FOR DISCRETIONARY REVIEW
   TO THE HONORABLE JliDBBS OF THE COURT OF CtlflUMlL
    APPEALS :
    C   £>rt\Cj novy Dasryl Dev&ynz \A/tllia/HSy retitlo/ier, and vies
        \l$ (Adoa -for 'extej&oA o'f'nl/icty $&!ckyS in which
     to fife u>s +h& court^t $lk>ty'
                                 I.
   THE PetitlMcr uti$ convicted I/i we> Ifa JlUidaJ
   District Court of lf)cLa\(\/£» TSfr-g/, Styled
   VEIST™* ?W °Emm WILLIAMS.
   TeMk dtshud- tfm'LuHM CounhJJex^/rhe 'case w/5,
         FILED IN
COURT OF CRIMINAL APPEALS                                     RECEIVED IN
                              n^ i •                    COURT OF CRIMINAL APPEALS
        SEP 04 2015           *%e '
                                                              SEP 02 201S
    Abel Acosta, Clerk

                                                           Abel Acosta, Clerk
 The present deadline -/&r -Pi!;™ 4he_ Pe-tl+len far
 Discretionary kevleu? Is /luyusf S&pd. ^/st The fld'hwer
 hus not fcfadeA y exh/rhot afar -h tillrmw^t
 Pe&tlonek P&f&>tTor oa e&e/i+as) is based upon fh*t
•fiolldrtlnA ~m£Js>                  ^                     ~
 Pedl-Wontc w&s nof notified ofint dedshn or^ne, Courtor n
Leafs In his ctsc unHI/tiyustf^JV/S. fofed*. *
Aimi^f&&M*# received^ letfer t>yte affonty
fidMpeJj, fccharJ 6. Femwi; *^'$/ffiV£*tj
his )\X s/*«//6r>*pW'^en
pet^r rec^a £*^fof*Few*cert/fidml
                               t




  WhuzPotyPelltlfi/ier prays -dls Caurr artud-dh
  /npflasi and extend i^c deadthe 4c -fid*  -de iSfcfe AmJtr,
    wit's dcd-e aP /tufus/fy Zeis
•j- ^       Xcmde Bectdc4i&n



        c Jj J j, nmde^lb'^ circ frueandconed


             Qyi 43         tmbttr, fa S€. #mw/s
                                                                                                                                                                (Fyfitylblfi


       law necessary to the court's decision; and
       (0 whether a court of appeals has so far departed from the accepted and usual course of
       judicial proceedings, or so far sanctioned such a departure by a lower court, as to call
       for an exercise of the Court of Criminal Appeals' power of supervision.

       Under usual circumstances, there is only a very remote chance any Petition you filed
would be granted, that is, that the Court of Criminal Appeals would decide to examine what
happened in your case. Even then, that does not mean that you would ultimately win. It only
means that the Court of Criminal Appeals will review any questions raised in your Petition
about what happened in the Tenth Court. However, because of the reasons the Tenth Court
has given to decide your case, I feel there is no realistic chance the Court of Criminal Appeals
will hear your case. Therefore, I do not intend to file a Petition for Discretionary Review.
You may, however, file a Petition yourself if you wish, under Rule 68 of the Texas Rules of
Appellate Procedure. You must file the Petition with the Texas Court of Criminal Appeals,
P.O. Box 12308, Austin, Texas 78711. It must be filed in thirty days.

       I am sorry there was nothing more to be done in your case. I did my best and all that I
could, and I wish things had turned out differently.



                                                       Sincere!




                                                       Richard G./Ferguson
 fiuAust 3-Z20IS                         RECEIVED IN
   J        '                       OOURT OF CRIMINAL APPEALS
 Varry/ Qwyne Idl/l/a^j                   ^ 02 2015
 T.&cj.-cj:.o*0/f/a>/s'
 b»!l SUBJECT: State briefly the problem on which you desire assistance.

 Afl/x ^/W X sj£.//y xcartttA'jia Jar y^M /& rd£Af£ ,- rr.r+^+ /etferAy
'C&rfllieA /via!/ -Prc>.- {9/jr. Ltfitsiy
 Plice- too Slordx &&$«**{•£&£* 70/ ~m/aco 7?j*lsJ 7673f:                                                                _1

.Austin 7e.ru ad iA)f>e*7 JT rtAs rtdHfieJAy -/fin afir/jey^ ^chasd 6,
 FerCjtAfo/)^ ya*ii                             ho. &0/ ji00/S            unit: d/f^^-h £6ity
 Living Quarters: 7f/f " /ai fO/3                                     Work Assignment: /K$faf/- fctdl£sl/Cj%tjfer Atfert&tslf
 DISPOSITION:
            v. (Inmate
               \niiiiaie will
                         win not
                              nut write
                                  wine in
                                        in this
                                           mis space)
                                                suciue;                                   /                                 • •.




             for \nsjv ^ 1)vh'(fo) wd ^F^J^^y- •
#1-60 (Rev. 11-90)
                             TEXAS DEPARTMEN /Or- vRIMINAL JUSTICE —INSTITUTIONAL DIVISION /J^/'i//' "^^
                                            INMATE REQUEST TO OFFICIAL
REASON FOR REQUEST: (Please check one)

PLEASE ABIDE BY THE FOLLOWING CHANNELS OF COMMUNICATION. THIS WILL SAVE TIME, GET YOUR REQUEST TO THE
PROPER PERSON, AND GET AN ANSWER TO YOU MORE QUICKLY.                           \

1. •    Unit Assignment, Transfer (Chairman of Classification,         5. • VisitihqList(Assi Director of classification, Administration
        Administration\Building)                                               Building^
                                                                                        \

2. •    Restoration of Losiovertime (Unit Warden-if approved, it       6. •    Parole requirements and related information (Unit Parole
        will be forwarded tome State Disciplinary Committee) -                 Counselor)

3. •    Request for Promotion iKCIass or to Trusty Class               7. Q Inmate Prison Record. (Request for copy of record,. infor
        (Unit Warden- if approved, wiltls^ forwarded to the Director           mation onparole eligibility, discharge date, detainers-Unit
        of Classification)                                                     Administration)

4. •    Clemency-Pardon, parole, earlyout-marmprysupervision           8. •    Personal Interview with a representative of an outside
        (Board of Pardons and Paroles, 8610 ShoaiJCreek Blvd.                  agency (Treatment Division, Administration Building)
        Austin, Texas 78757) s




TO:    frlaA room                           vS\ &ltXl1
                                (Name and title of official)
                                                                                    DATE:   /$A0teP dlV.d&/^
ADDRESS